UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

UNITED STATES OF AMERICA,
Plaintiff,

v. CIVIL ACTION NO.

$13,480.00 in U.S. Currency,
Defendant.

Cr Or CO? On Hr COP

VERIFIED COMPLAINT FOR CIVIL FORFEITURE
IN REM AND NOTICE TO POTENTIAL CLAIMANTS

The United States of America files this action for forfeiture in rem and alleges upon

information and belief the following:

Nature of the Action
1. This is an action to forfeit property to the United States pursuant to 21 U.S.C. §
881(a)(6).
Defendant Property

De The Defendant is $13,4800.00 in United States currency (hereinafter “Defendant
Property”).

3. On or about April 7, 2021, law enforcement seized the Defendant Property from a
package addressed to Juan C. Rosario in Houston, Texas. The Defendant Property is currently in
an account within the custody of the United States Marshal’s Service.

4. On or about June 8, 2021, Juan Carlos Rosario (hereinafter “Claimant’’) submitted
a claim to the United States Postal Inspection Service (hereinafter “USPIS”) contesting
administrative forfeiture of the Defendant Property.

Jurisdiction and Venue

5. This Court has subject-matter jurisdiction pursuant to 28 U.S.C. §§ 1345 and 1355.

 
6. Venue is proper in this Court pursuant to 28 U.S.C. §§ 1355(b)(1), 1391(b), 1395,
and/or 21 U.S.C. § 881().

Statutory Basis for Forfeiture

a The Defendant Property is subject to forfeiture under 21 U.S.C. § 881(a)(6), which
provides for the forfeiture of all moneys furnished or intended to be furnished by any person in
exchange for a controlled substance or listed chemical in violation of the Controlled Substances
Act (21 U.S.C. § 801, et seq.), all proceeds traceable to such an exchange, and all moneys used or
intended to be used to facilitate any violation of the Controlled Substances Act.

Factual Basis

8. On April 2, 2021, an Inspector with the USPIS observed a Priority Mail Parcel,
tracking number ending in 5651 (hereinafter “subject parcel”), at the USPS North Houston P& DC
facility. The parcel was sent from a “Luis Gonzalez,” Calle 4 Casa 12, Brisas I De Ceiba, P.R.,
00735 to a “Juan C. Rosario,” 605 Massey Tompkins Rd #110, Baytown, TX 77521. The Inspector
noted that the parcel bore several characteristics indicative of narcotics/narcotics-proceeds activity,
in that: the parcel had a handwritten label, was addressed from person to person, was inbound
from a known narcotics destination area and destined for a source narcotics area.

9. Additionally, the Inspector noted that the parcel’s appearance was similar to other
parcels previously seized containing drug proceeds. Narcotics traffickers will often hand write the
labels attached to the mail piece instead of using a pre-printed label. In cases involving the sale of
narcotics, Inspectors are seeing a trend where traffickers use good address and/or names on the
labels. Individuals without criminal histories are oftentimes used to received parcels containing
cash or money orders (proceeds of the sale of controlled substances) or contraband for a fee or as
a favor on behalf of the actual perpetrator. The U.S. Mail is often used by narcotics traffickers to

2

 

 
transport controlled substances, as well as United States currency derived from the distribution of
controlled substances, either as payments or proceeds. Traffickers know that the U.S. Mail,
especially Express and Priority Mail, is considered First Class mail and is protected against
inspection without a federal search warrant.

10. On April 2, 2021, the Inspector conducted a query of the sender information listed
on the subject parcel, which revealed the address was valid, but the name “Luis Gonzalez” was
not associated to the address. Yet, in the claim that the Claimant filed on June 8, 2021, he stated
in Spanish, in sum and substance, that the money was not his but belonged to his brother “Luis.”

11. On April 2, 2021, a trained canine positively alerted to the presence of a controlled
substance scent coming from within the subject parcel.

12. On April 7, 2021, a federal search warrant was executed on the subject parcel. The
contents included packing peanuts on top of four Kool-Aid Jammers, five packages of Cafe Crema,
a pair of used Nike Air Jordan sneakers, and one single left blue shoe. The Inspector felt foreign
bundles within the Nike Air Jordan sneakers. The Inspector pulled out the bundles, which were
black carbon paper wrapped bundles of rubber banded United States currency. Inside the second
Nike Air Jordan sneaker were additional black bundles of more United States currency. In total,
$13,480.00 United States currency was recovered from the subject parcel.

13. The U.S. currency which totaled $13,480.00 was in the following denominations:

e $20 x 659 = $13,180.00
e $10 X 29 = $290.00
e $5 Xx Z = $10.00

14. There is reason to believe that the Defendant Property was furnished or intended to

be furnished in exchange for a controlled substance or listed chemical in violation of the Controlled
Substances Act, was proceeds traceable to such an exchange, or was used or intended to be used
to facilitate any violation of the Controlled Substances Act.
Conclusion

15. | The Defendant Property is subject to forfeiture under 21 U.S.C. § 881(a)(6) as ~
property traceable to proceeds of drug trafficking.

Notice to Any Potential Claimants

YOU ARE HEREBY NOTIFIED that if you assert an interest in the Defendant Property
which is subject to forfeiture and want to contest the forfeiture, you must file a verified claim
which fulfills the requirements set forth in Rule G of the Supplemental Rules for Admiralty or
Maritime Claims and Asset Forfeiture Actions. A verified claim must be filed no later than thirty-
five (35) days from the date this Complaint has been sent in accordance of Rule G(4)(b).

An answer or motion under Rule 12 of the Federal Rules of Civil Procedure must be filed
no later than twenty-one (21) days after filing the verified claim. The claim and answer must be
filed with the United States District Clerk for the Southern District of Texas, either electronically
or at the United States Courthouse, 515 Rusk Avenue, Houston, Texas 77002. A copy must be
served upon the undersigned Assistant United States Attorney at the United States Attorney’s
Office, 800 N. Shoreline Blvd., Suite 500, Corpus Christi, Texas 78401.

Requested Relief

Wherefore, the United States of America requests that judgement of forfeiture be entered

against Defendant Property in favor of the United States of America under 21 U.S.C. § 881(a)(6)

in addition to such costs and other relief to which the United States of America may be entitled.

Respectfully submitted,

JENNIFER B. LOWERY

 
 

By:

Acting United States Attorney

o Yfei Zheng

YIFEI ZHENG

Assistant United States Attorney
Southern District of Texas No: 3328108
New York State Bar No: 5424957

800 N. Shoreline Blvd., Suite 500
Corpus Christi, Texas 78401

Tel. (361) 888-3111

Fax (361) 888-3200
Verification

I, Angela M. Daniel, a Postal Inspector with the U.S. Postal Inspection Service, declare
under penalty of perjury, as provided by 28 U.S.C. § 1746, that I have read the foregoing Verified
Complaint for Civil Forfeiture In Rem and Notice to Potential Claimants, and that the facts stated
in the Complaint are based upon my personal knowledge, upon information obtained from other
law enforcement personnel, or upon information I obtained in the course of my investigation, and

they are true and correct to the best of my knowledge and belief.

Qa

Executed on the if day of September, 2021.

 

Angela M. D&niel
2 = Postal Inspector
NOS SS USS. Postal Inspection Service

— sf
Sworn and subscribed before me, the undersigned authority, on this |“ day of September, 2021.

omit? Domolhy phone Cousty Te

Notary Public in And for the State of Texas

My commission expires: Dune 20 i Mw d

 

 
